416 F.2d 20
William COMMEDORE, Petitioner-Appellant,v.Clarence T. GLADDEN, Warden, Oregon State Penitentiary, Respondent-Appellee.
No. 23829.
United States Court of Appeals Ninth Circuit.
September 16, 1969.

Peter G. Voorhies, Portland, Or., for appellant.
Robert Y. Thornton, Atty. Gen., David H. Blunt, Asst. Atty. Gen., Salem, Or., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appeal from an order denying a writ of habeas corpus. Commedore is an Oregon state prisoner, serving a 19-year sentence imposed under the Oregon Habitual Criminal Act, ORS 168.085(3). He was found to have committed three prior felonies. He attacked the validity of one of these on two grounds. First, he says that because his sentence was to jail rather than to state penitentiary, his conviction was of a misdemeanor. This point has been decided against him by the Supreme Court of Oregon. State v. Commedore, 1964, 239 Or. 82, 396 P.2d 216. He also claimed that he pled guilty in the prior case because he was led to believe that he would be found guilty only of a misdemeanor. On this issue the federal court held a hearing at which appellant testified. The court did not believe him, and found against him on the facts; that finding is sustained by the record.


2
Affirmed.